DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 5, the phrase an a reads awkwardly.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claim 18, the method steps are unclear.  The preamble states a method of constructing and applying, but no application steps are provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosroshahi et al (20170207005).
Khosroshahi teaches a protective braided sleeve (Paragraph 7; Figure 2B), comprising:
a seamless, circumferentially continuous, tubular wall extending lengthwise along a central longitudinal axis between opposite ends (Paragraph 8; Figure 2), said wall including a 
In regards to at least one activatable yarn being a solid, single material filament yarn, Paragraph 45 states It should be recognized that any sleeve constructed in accordance with the invention can be constructed entirely of the improved multifilament yarns 24, or a combination of the improved multifilament yarns 24 and other types of yarn, including the aforementioned standard melt temperature multifilaments and heat-settable monofilaments 30.  Paragraph 42 lists single materials and does not describe being hollow.
In regards to Claim 3, Khosroshahi teaches the wall includes non-activatable yarn, with said at least one activatable yarn having a lower melt temperature than said non-activatable yarn (Paragraph 45 teaches using activatable yarn in combination with standard yarn, and the activatable yarn is taught as being low-melt).
In regards to Claim 4, Khosroshahi teaches the at least one activatable yarn and said non-activatable yarn are provided in an equal number of ends with one another (Paragraph 45 teaches using the activatable yarn in one of the S and Z directions, and utilizing the standard yarn in the other, which would be a 1:1 ratio).
In regards to Claim 5, Khosroshahi teaches the activatable yarns and said non-activatable yarns are braided in a respective 1:1 braid pattern, with said activatable yarns and said non-activatable yarns alternating with one another in opposite S and Z helical directions (In Paragraph 45 as detailed above).

Claim(s) 1, 3-5, 14, 18, 20-22, and 31 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (20160021799).
Harris teaches a protective braided sleeve (Figure 1B), comprising:
a seamless, circumferentially continuous, tubular wall extending lengthwise along a central longitudinal axis between opposite ends (Paragraph 43; can be formed as a circumferentially continuous and seamless wall), said wall including a plurality of yarns braided with one another (Paragraph 43; is braided), at least one of said yarns being an activatable yarn, that when activated, is caused to melt, solidify and lock said plurality of yarns in fixed relation with one another to inhibit the expansion of said wall, said at least one activatable yarn being a solid, single material filament yarn (Paragraph 43; the heat-fusible filament 122 can be provided as… a monofilament as shown in in FIG. 3F; and at least partially melt and then solidify the heat-fusible filament 122 to bond and fix the wires 120 in their “as braided” positions).
In regards to Claim 3, Harris teaches said wall includes non-activatable yarn (wire 120; paragraph 40 states can be stainless steel), with said at least one activatable yarn having a lower melt temperature than said non-activatable yarn (Detail 122; paragraph 39 states can be PET, which is lower than stainless steel).
In regards to Claim 4, Harris teaches said at least one activatable yarn and said non-activatable yarn are provided in an equal number of ends with one another (Figure 4B shows Details 120, 122 in equal number).

In regards to Claim 14, Harris teaches at least one of said yarns is non-activatable (wire 120).
Harris also teaches a method of constructing and applying a protective braided sleeve (Figure 1B shows the sleeve applied to a core), comprising:
braiding a plurality of yarns with one another to form a seamless tubular wall extending lengthwise along a central longitudinal axis (Paragraph 43; is braided… can be formed as a circumferentially continuous and seamless wall); 
providing at least one of the plurality of yarns being a solid, single material filament activatable yarn; and, activating the activatable yarn in an activation step to melt, solidify and lock the yarns of the wall relative to one another (Paragraph 43; the heat-fusible filament 122 can be provided as… a monofilament as shown in in FIG. 3F; and at least partially melt and then solidify the heat-fusible filament 122 to bond and fix the wires 120 in their “as braided” positions).
In regards to Claim 20, Harris teaches braiding the wall including non-activatable yarn (wire 120; paragraph 40 states can be stainless steel), with the at least one activatable yarn having a lower melt temperature than the non-activatable yarn (Detail 122; paragraph 39 states can be PET, which is lower than stainless steel).

In regards to Claim 22, Harris teaches braiding the activatable yarns and the non-activatable yarns in a respective 1:1 braid pattern, with the activatable yarns and the non-activatable yarns alternating with one another in opposite S and Z helical directions (Figure 4B shows this pattern).
In regards to Claim 31, Harris teaches providing at least one of the yarns being non-activatable (wire 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 32 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Khosroshahi et al in view of Plummer, Jr. (4777859).
While Khosroshahi essentially teaches the invention as detailed, it fails to specifically teach at least one activatable yarn is heat-shrinkable to shrink 10% or more of its non-activated length upon being activated.  Plummer, however, teaches that such activatable yarns are well known in the art (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have included the activatable yarn of Plummer in the braided protective sleeve of Khosroshahi, so as to better lock the yarns in place after heat treatment.  Plummer teaches utilizing heat-shrinkable yarns in braided protective sleeves to help 
Claims 15 and 32 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Harris et al in view of Plummer, Jr. (4777859).
While Harris essentially teaches the invention as detailed, it fails to specifically teach at least one activatable yarn is heat-shrinkable to shrink 10% or more of its non-activated length upon being activated.  Plummer, however, teaches that such activatable yarns are well known in the art (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have included the activatable yarn of Plummer in the braided protective sleeve of Harris, so as to better lock the yarns in place after heat treatment.  Plummer teaches utilizing heat-shrinkable yarns in braided protective sleeves to help lock yarns in their final position, and the ordinarily skilled artisan would have appreciated the benefits afforded by including these heat-shrinkable yarns, and known to utilize them as taught to improve the structure of Harris.
Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive.
Applicant argues in regards to Claim 1 that Khosroshahi fails to teach or suggest melting, solidifying, and locking the yarns in fixed relation.  Respectfully, Claim 1 is drawn to the product prior to heat treatment, as the claim language specifically states when activated.  The protective braided sleeve of Khosroshahi is capable of melting, solidifying, and locking if it is heated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAUN R HURLEY/Primary Examiner, Art Unit 3732